Digitally signed by
                                                                       Reporter of Decisions
                       Illinois Official Reports                       Reason: I attest to the
                                                                       accuracy and
                                                                       integrity of this
                                                                       document
                              Appellate Court                          Date: 2017.10.02
                                                                       11:27:10 -05'00'




                    People v. Nere, 2017 IL App (2d) 141143



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           JENNIFER N. NERE, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-14-1143



Filed             June 29, 2017



Decision Under    Appeal from the Circuit Court of Du Page County, No. 13-CF-1687;
Review            the Hon. Daniel P. Guerin, Judge, presiding.



Judgment          Affirmed.


Counsel on        David P. Gaughan, of Law Office of David P. Gaughan, of Chicago,
Appeal            for appellant.

                  Robert B. Berlin, State’s Attorney, of Wheaton (Lisa A. Hoffman and
                  Sean P. Kinsella, Assistant State’s Attorneys, of counsel), for the
                  People.



Panel             JUSTICE McLAREN delivered the judgment of the court, with
                  opinion.
                  Justices Zenoff and Schostok concurred in the judgment and opinion.
                                              OPINION

¶1       After a jury trial, defendant, Jennifer N. Nere, was convicted of drug-induced homicide
     (720 ILCS 5/9-3.3(a) (West 2012)) and sentenced to nine years’ imprisonment. On appeal, she
     argues that (1) the trial court erred in giving several improper jury instructions and refusing
     other instructions and (2) she was not proved guilty beyond a reasonable doubt. We affirm.
¶2       The drug-induced-homicide statute reads, in pertinent part, “A person who violates Section
     401 of the Illinois Controlled Substances Act [(720 ILCS 570/401 (West 2012))] *** by
     unlawfully delivering a controlled substance to another, and any person’s death is caused by
     the injection, inhalation, absorption, or ingestion of any amount of that substance, commits the
     offense of drug-induced homicide.” 720 ILCS 5/9-3.3(a) (West 2012). Defendant was charged
     with committing (1) unlawful delivery of a controlled substance (720 ILCS 570/401(d) (West
     2012)) in that, on June 27 or June 28, 2012, she knowingly and unlawfully delivered less than
     one gram of a substance containing heroin and (2) drug-induced homicide in that she
     knowingly delivered heroin to Augustina Taylor and “thereafter Augustina Taylor injected,
     inhaled, or ingested an amount of that heroin into her body and said injection, inhalation, or
     ingestion of heroin caused the death of Augustina Taylor.”
¶3       We summarize the pertinent trial evidence. Wheaton police officers David Schatz and Jim
     Craig testified that, early on the morning of June 28, 2012, they were dispatched to the
     apartment of Diane Lockett, Taylor’s mother. They forced open the locked bathroom door.
     Inside was Taylor, lying on the floor, apparently unconscious. Schatz saw a one-inch by
     one-inch baggie and a crack pipe. The officers moved her out of the bathroom. Paramedics,
     who had arrived in the meantime, administered CPR and took Taylor to the hospital, where she
     was pronounced dead. The officers reentered the bathroom, photographing and collecting
     evidence. The evidence included the baggie, the crack pipe, two cigarettes, a cigarette box, a
     lighter, two tinfoil bindles inside the cigarette box, and a dirty white-gray sock that contained a
     drug-cooking spoon, a syringe, and a plastic wrapper from the cigarette box. Schatz searched
     Taylor’s personal belongings but found no prescription medicines.
¶4       Several members of Taylor’s family testified about the circumstances preceding her death.
     Melanie Taylor (Melanie), her sister, testified on direct examination as follows. On June 26,
     2012, she was residing at Lockett’s apartment, along with her son, Erik Patterson, and Taylor’s
     four children. That evening, everyone was there to welcome Taylor home from prison. When
     Taylor arrived that evening, she was in high spirits. The next day, the family had a cookout by
     the community pool. At about 1 or 2 p.m., Leslie Walker, Taylor’s girlfriend, arrived alone.
     She and Taylor walked around the pool, talking. In the evening, after the pool closed, Melanie
     entered the apartment. Taylor and Walker were in the living room; Taylor was braiding
     Walker’s hair. It was about 10:30 p.m. Taylor looked normal. Walker appeared to be asleep.
¶5       Melanie testified further that, later that night, she heard Joshua Coakley, Taylor’s teenage
     son, talking on the house phone and knocking on the bathroom door, telling Taylor to get out
     because Walker wanted to talk to her. Coakley, Melanie, and Kiara, Taylor’s daughter, then
     removed the bathroom doorknob and tried to force the door open. Coakley called the police.
     They arrived quickly, forced open the door, and carried Taylor into the living room. Taylor
     was soon taken to the hospital. Melanie went later and learned that Taylor had died.
¶6       Melanie testified on cross-examination as follows. Asked whether Taylor and Walker had
     “go[ne] upstairs for about an hour or two without the rest of the group,” Melanie said that she

                                                  -2-
       did not so recall. Melanie had told a detective that Taylor and Walker went upstairs at some
       point, but she did not recall telling him that the two women had been alone for an hour or two.
       Melanie went inside between 7 and 8 p.m. Although Taylor and Walker did go inside before
       then, Melanie did not know whether they had then been by themselves; Lockett had gone
       inside earlier, and other residents of the apartment had been there that day.
¶7         Lockett testified as follows. On June 26, 2012, when she welcomed Taylor home, Taylor
       appeared very happy. The next day, at the barbecue, Walker arrived about 2 p.m., spoke to
       Lockett, then walked with Taylor around the pool. Lockett went inside about 5 p.m., and
       Taylor and Walker soon arrived. Taylor was happy and conversed with Lockett; there was
       nothing unusual about her demeanor.
¶8         Lockett testified that Taylor and Walker never went off by themselves that evening. At
       some point, around 9 or 10 p.m., Lockett, Taylor, and Walker were all sitting in the living
       room. Taylor was on the couch next to Lockett, braiding Walker’s hair as Walker sat on the
       floor. Lockett and Taylor were talking; Taylor appeared fine and was happy to be home. Later,
       Taylor called to get Walker a ride home. Sometime afterward, Taylor said that Walker’s ride
       had arrived, and Taylor and Walker left. Within five minutes, Taylor returned and said that she
       was going to shower. It was about 11:30 p.m. Taylor entered the bathroom. The phone rang
       and kept ringing. Lockett, Melanie, and Coakley tried to open the locked door but could only
       remove the knob. Lockett testified consistently with Melanie about the arrival of the police and
       paramedics and the eventual trip to the hospital.
¶9         Coakley testified on direct examination as follows. On June 26, 2012, at about 8 or 9 p.m.,
       Taylor came home, happy to see her family. The next day, at the barbecue, Taylor appeared
       happy. When Walker arrived, she and Taylor went for a walk around the pool. Coakley saw
       them from time to time. About 8:30 or 9 p.m., Coakley returned to the apartment; everyone
       else appeared to have returned also. In the living room, Lockett and Taylor sat on the couch
       and Walker sat on the floor as Taylor braided her hair. Taylor was conversing with Lockett and
       there was nothing unusual about her demeanor or what she was saying. Walker was sleeping.
¶ 10       Coakley testified that, about 11 p.m., Taylor said that Walker’s ride had arrived, and the
       two women left the apartment. A few minutes later, Taylor returned. She was talking, but she
       was “a little urgent,” tugging on her shirt and “in a rush.” She was holding two cigarettes. She
       said that she was going to take a shower. Patterson was in the bathroom, and she told him to get
       out. Taylor entered the bathroom, dropped the cigarettes into the sink, and closed the door.
       About 15 minutes passed until Coakley heard the shower go on. The phone rang twice.
       Coakley saw from caller ID that it was Walker, but he did not answer. The third time the phone
       rang, he answered. Walker sounded “urgent” and “in a rush.” Coakley hung up, told Lockett
       what Walker had said, and knocked repeatedly on the bathroom door. Coakley testified
       consistently with Melanie and Lockett about the remaining events before Taylor was taken to
       the hospital.
¶ 11       Coakley testified on cross-examination that, on June 27, 2012, Taylor and Walker were
       alone in the apartment for a time. On redirect, he said that he did not recall when this was, then
       testified that he did not think that the two women had been in the apartment all alone that day.
       On re-cross-examination, he did not recall what he had told a detective about this matter.
¶ 12       Patterson testified on direct examination as follows. At dinner on June 26, 2012, Taylor
       looked like “a new person.” The next day at the barbecue, Patterson saw Walker arrive and
       spend time with Taylor, walking around the pool. When Patterson returned to the apartment,

                                                   -3-
       Taylor and Walker were in the living room. A short time later, from Coakley’s bedroom,
       Patterson looked out and saw a car pull up. Taylor and Walker were outside, and Taylor went
       to the driver’s window. About 10 minutes later, when Patterson was in the bathroom, Taylor
       came back and asked him to leave the bathroom. Patterson returned to Coakley’s bedroom.
       After a while, he heard the telephone ring three times; Coakley answered it the third time and
       then tried to open the bathroom door. Coakley called the police, who forced the door open.
       Paramedics then treated Taylor and removed her.
¶ 13       Patterson testified on cross-examination as follows. Taylor had been a drug addict. On June
       26, 2012, she spent some time with Walker, but Patterson did not know how much. Also, late
       that evening or early the next morning, he saw Taylor vomiting in the bathroom. On June 27,
       when Walker arrived, Taylor walked with her around the pool. Next, the two women went
       alone to the apartment, the rest of the family returning later. When the car pulled up, Taylor
       and Walker approached it together and Walker entered. Taylor then walked around to the front
       and started talking to the driver. Patterson saw that a white woman was driving. At that point,
       Patterson left for the bathroom. On redirect examination, Patterson testified that, when Taylor
       and Walker left the pool area, he stayed near the pool and could not have known whether
       someone was already in the apartment.
¶ 14       Mary Margaret Greer-Ritzheimer of the Du Page County forensic science center testified
       that she analyzed the blood stains from the white-gray sock and a sample from buccal swabs
       taken from defendant. The DNA profiles matched. The profile would be expected to occur in
       approximately 1 in 3.1 quintillion Caucasians.
¶ 15       Sara Norris, a drug chemist with the Du Page County forensic science center, testified that
       she received the small plastic baggie, the two tinfoil bindles, and the off-white powder that
       came from the bindles. The powder from one bindle, without packaging, weighed 0.02 grams
       and testing proved that it contained heroin. No additional testing was performed because the
       statutory weight class of the substance would not have changed.
¶ 16       Dr. Jeff Harkey, a forensic pathologist, testified on direct examination as follows. On June
       28, 2012, he performed the autopsy on Taylor. He found a track-mark scar, the result of
       repeated use of the same vein, on Taylor’s arm. There were no needle-puncture wounds along
       this track mark, but two freshly-made puncture wounds overlay a different vein. An internal
       examination showed no evidence of disease.
¶ 17       Harkey recounted his interpretation of a toxicological test from an outside laboratory.
       Three opiates were found in Taylor’s blood and urine: morphine, codeine, and 6-MAM. All are
       associated with heroin use. In particular, 6-MAM comes only from heroin and is present only
       after recent heroin use. The presence of 6-MAM means a more recent death than does the
       presence of morphine or codeine alone. Cocaine metabolites were also found in Taylor’s blood
       and urine, but Harkey could not say how recently Taylor had ingested cocaine.
¶ 18       Harkey testified that the level of morphine in Taylor’s bodily fluids was “way beyond what
       somebody would take normally medically.” Asked whether the level was “at or above levels
       which have been associated with heroin fatalities,” Harkey said yes. He added, however, that
       there is no “safe amount” of heroin to ingest and that a person can die from taking the same
       amount that she has been taking regularly for some time. Asked whether he had found “a
       significant amount of cocaine metabolites” in Taylor’s bodily fluids, Harkey responded,
       “Well, any amount is significant if it’s taken when you’re not prescribed it. *** But, yes, it was
       significant in that I included cocaine intoxication ultimately in my cause of death.”

                                                   -4-
¶ 19       Harkey’s testimony continued as follows:
                   “Q. You said the heroin and the morphine was in very high amounts. Could that
               have been fatal by itself?
                   A. Heroin use alone without cocaine use?
                   Q. Yes.
                   A. Yes.
                   Q. Did you come to an opinion to a reasonable degree of medical and scientific
               certainty as to the cause of death?
                   A. Yes.
                   Q. And what was your opinion?
                   A. That Augustina Taylor died of heroin and cocaine intoxication due to
               intravenous drug use.”
¶ 20       Harkey testified on cross-examination as follows. With enough time, heroin in bodily
       fluids turns into morphine. Thus, the level of morphine could result from accumulation over
       several days. Also, any level of cocaine can cause fatal cardiac arrhythmia. How long 6-MAM
       will be present can vary depending on the individual’s metabolism and how much heroin was
       taken over how long a period.
¶ 21       Harkey’s testimony continued:
                   “Q. Okay. Well, your testimony on direct was that it’s possible that heroin alone
               could cause a death, correct?
                   A. Yes.
                   Q. And your testimony is also that it’s possible that cocaine could cause a death;
               isn’t that right?
                   A. Yes.”
¶ 22       On redirect examination, Harkey testified that the presence of 6-MAM indicates recent
       use; it is not cumulative over a period of persistent use. The concentration of morphine in
       Taylor’s blood was at or above levels that have been associated with fatalities from heroin
       alone.
¶ 23       Dan Salzmann testified on direct examination as follows. In June 2012, he was a Wheaton
       police detective. On June 29, 2012, he and another detective, Jason Scott, questioned
       defendant. A DVD of the interview was played for the jury, and the trial court admitted a
       transcript also. Defendant also wrote out a statement, which was admitted into evidence.
¶ 24       We summarize the interview. Defendant said that she had been struggling with heroin
       addiction for 10 years. She had used crack cocaine on and off for 12 years and had smoked
       some earlier that day. However, she said that she was not high or intoxicated and was thinking
       straight. Defendant and Walker had met as prostitutes and sometimes did drugs together.
       Walker and Taylor had been together since late 2011.
¶ 25       Defendant told the detectives that, on June 26, 2012, a man known as “Houdini” gave her a
       “woop” bag that was “all dorm,” i.e., it had little or no actual heroin. She complained, so the
       next day he came by her house in Summit and gave her a small bag for free. Defendant used
       two bags of heroin at home. Later that day, Taylor called and asked defendant, “ ‘Can you get
       me a rock and blow?’ ” i.e., cocaine and heroin. Defendant said that she was unsure because
       she would have to spend money that belonged to Walker. Taylor told her not to worry; she was

                                                  -5-
       with Walker, who was agreeable to the idea, and she (Taylor) had $20. Defendant explained to
       the detectives that the plan was to sell a rock of crack for $10 and two bindles of heroin for $10.
¶ 26       Defendant said that, later in the day, she was at a hotel with her friend Lewis when Taylor
       called (apparently the original call described earlier). At this point, defendant did not have all
       the drugs that Taylor wanted, so she had Lewis drive her back to Summit. Defendant said that,
       partly as a result of prior purchases, she now had four rocks of cocaine and four bindles of
       heroin. She went upstairs and consumed two of each. Taylor called and asked defendant to
       bring her a crack pipe and a needle (syringe). Defendant explained that she acceded to this
       request only because on June 26, 2012, after Walker had picked up Taylor, Taylor injected
       herself with heroin in defendant’s and Walker’s presence. (Walker had also picked defendant
       up from the hospital that day after defendant completed her drug rehabilitation.)
¶ 27       Defendant told the detectives that, before she left her house in Summit, Taylor kept calling
       her. She got into the car with the crack cocaine, the two bindles of heroin, a glass crack pipe,
       and an orange-capped 100cc syringe. The pipe and the syringe were wrapped in a dirty sock
       that had some of her blood on it. On the way, she sampled a small amount of the heroin in one
       bindle, then closed it up. When Lewis and defendant arrived at Lockett’s apartment complex in
       Wheaton, Taylor exited the building first and Walker followed right after. Defendant gave
       Taylor the cocaine, the two bindles of heroin, and the sock containing the crack pipe and the
       syringe. Taylor did not give defendant any money. Walker got into the car and Lewis drove her
       and defendant away.
¶ 28       Defendant told the detectives that, on the ride back, Walker tried to call Taylor. Walker
       also excoriated defendant for giving Taylor the drugs. Eventually, Walker spoke to Coakley.
       She told him to knock on the door, because she wanted to talk to Taylor; when there was no
       response, she said to break the door down and get Lockett. Walker was becoming frantic. The
       phone conversation ended. Walker’s next calls went unanswered. Defendant called the police
       and the hospital but got no information on Taylor. Defendant repeatedly told the detectives that
       she did not poison Taylor and was upset that some members of Taylor’s family suspected that
       she had adulterated the heroin.
¶ 29       Salzmann read defendant’s written statement. We quote it in part:
                   “On Wednesday night at 6-27-12 Augustina Taylor called me on the phone and
               asked me if I would get her a rock and a blow and bring it to her when I came to pick
               Leslie up from Tina’s. I bought the crack on Wensday [sic][.] I got 4 bags of crack and
               got four bags of heroin. I did two of the bags of heroin. I kept two bags of heroin and
               gave it to Tina[.] [T]he one bag was small so it really amounted up to about 1 nice bag.
               She called me earlier and asked me to bring a bag of dope and a bag of crack and at that
               time asked for me to bring a needle with [sic] and a crack pipe. I went to Wheaton to
               [T]ina’s house to pick [L]eslie up. [A]t that time [T]ina came out and came in [the] car
               and I gave it wrapp [sic] up in a [d]irty sock. I also gave her a plastic baggie with two
               bns [sic] of H, and gave her another bag with the crack in it and 1 hit of crack.”
¶ 30       Salzmann testified on cross-examination as follows. When he interviewed Melanie in
       October 2012, she said that, on June 27, 2012, Taylor and Walker broke away from the rest of
       the family for “[m]uch of the evening.” A few days later, Coakley told Salzmann that Taylor
       and Walker spent time alone before rejoining the family.
¶ 31       Salzmann testified that, although he did not recall defendant saying that Taylor had had
       some heroin left over from the previous day, she did say that Taylor had taken “some left

                                                    -6-
       over.” Asked whether Taylor presumably would still have had some of that heroin on the day
       of the delivery, Salzmann answered, “I would presume that.” While interviewing defendant,
       Salzmann took no notes, but Scott made some that he showed to Salzmann, suggesting topics
       to raise. Later on, when Salzmann was transferred to patrol, the notes were mistakenly thrown
       out.
¶ 32       The State rested. At a conference, the parties and the court agreed that the pattern
       definitional and elements instructions on drug-induced homicide should be used (Illinois
       Pattern Jury Instructions, Criminal, Nos. 7.27, 7.28 (4th ed. 2000)), modified to accommodate
       an amendment to the statute, effective in 2006, that replaced “dies as a result of” with “death is
       caused by.” 720 ILCS 5/9-3.3(a) (West 2004); People v. Kidd, 2013 IL App (2d) 120088, ¶ 30.
       Thus, the definitional instruction read, “A person commits the offense of Drug Induced
       Homicide when he knowingly delivers to another a substance containing heroin, a controlled
       substance, and any person’s death is caused by the injection, inhalation or ingestion of any
       amount of that controlled substance.” The elements instruction was phrased consistently with
       the definitional instruction. The parties and the court also agreed to use the pattern instruction
       on delivery of a controlled substance. See Illinois Pattern Jury Instructions, Criminal, No.
       17.18 (4th ed. 2000). The court then told defendant that it would not give a proposed
       instruction (No. 3), stating that, if law-enforcement officers “destroyed or failed to preserve
       any investigative material” that had come into their possession, the jury could infer that the
       material, had it been preserved, “would have led to the presentation of evidence unfavorable to
       the State’s case.” The court explained that, although there was testimony that notes of the
       interview with defendant had been lost inadvertently, the notes merely recorded what
       defendant had said, all of which had been preserved on the DVD.
¶ 33       Defendant’s sole witness was Walker, who testified on direct examination as follows. She
       had been Taylor’s girlfriend and had met defendant because they both sold drugs. She had used
       heroin with Taylor and defendant, sometimes with both together. On the afternoon of June 26,
       2012, Walker picked up Taylor at the bus station and, because Taylor wanted to get high,
       Walker took her to Summit, where Walker and defendant resided. When they arrived, about 4
       or 5 p.m., Taylor went next door and bought heroin. She returned to Walker’s house, where she
       injected some heroin and Walker “tooted” (snorted) some. In the evening, Walker, now
       accompanied by defendant, drove Taylor home to Wheaton. Walker and defendant returned to
       Summit and used heroin and crack through the next morning, without sleeping.
¶ 34       Walker testified that, on June 27, about 2 or 3 p.m., defendant drove her to Wheaton,
       dropped her off, and left. Walker spent some time by the pool, speaking with Taylor’s family,
       then went inside. A few minutes after Walker arrived, Taylor snorted heroin in the bathroom.
       Late that evening, Walker passed out. Taylor woke her up and said that defendant was outside.
       Taylor went out. Walker followed her. By the time Walker got to the car, Taylor was hugging
       defendant and talking about getting together the next day. Lewis was driving the car, and
       defendant was in the front passenger seat. Walker got into the car, behind Lewis. He drove off.
¶ 35       Walker testified that she did not see defendant give Taylor any drugs. Taylor “probably
       did” have drugs on her when Walker rode off because earlier that day Taylor had been angry at
       Walker for not bringing a needle so that she could inject the heroin instead of snorting it. On
       the ride back, Walker called Lockett’s apartment and learned that Taylor had overdosed.
       Asked whether she had later told the police that defendant had given Taylor drugs, Walker
       testified that she did not so recall but that she did not remember, as it had been two years ago.

                                                   -7-
       The next day, Walker beat defendant because defendant had brought Taylor a syringe after
       Walker had told her not to do it. Later, defendant went to the police station but Walker did not.
       Walker admitted that she was a drug addict with a criminal record.
¶ 36       Walker testified on cross-examination as follows. She recalled speaking to Salzmann in
       December 2012. She lied to him about what she had done on June 26, 2012, saying that she and
       Taylor had visited Walker’s sister in LaGrange. She also lied by telling Salzmann that Taylor
       wanted heroin but Walker refused to give her any. Also, Walker conceded that she did not tell
       Salzmann that, on June 27, 2012, Taylor used heroin in the bathroom only minutes after
       Walker arrived in Wheaton; she testified that she had promised Taylor that she would not let
       her family know that Taylor had returned to using drugs. Asked whether she had told
       defendant in the parking lot that Taylor did not have to pay for the drugs that defendant gave
       her, Walker testified that she did not recall any such thing.
¶ 37       Walker conceded that, on the ride back, she called Lockett’s home numerous times and
       eventually told someone to get Taylor out of the bathroom. However, she did not tell the
       person that Taylor had taken drugs; rather, she warned that Taylor had a syringe. Walker was
       angry at defendant for giving Taylor the syringe, but Taylor had already had heroin with her.
       Taylor had used heroin on June 26 but had not had a syringe so had not injected it. The defense
       rested.
¶ 38       In rebuttal, Salzmann testified that on December 5, 2012, he and Scott interviewed Walker
       in Chicago. Walker told them that, in the car, defendant admitted to her that she delivered
       heroin and a syringe to Taylor. Walker also said that she called Lockett’s apartment, spoke to
       Coakley several times, and could hear people pounding on the bathroom door. She also
       admitted that she told Coakley that someone might have given Taylor heroin.
¶ 39       At the instructions conference, the parties and the court discussed the pattern instruction on
       causation in homicide cases (Illinois Pattern Jury Instructions, Criminal, No. 7.15 (4th ed.
       Supp. 2011) (hereinafter, IPI Criminal 4th No. 7.15 (Supp. 2011))), which, as eventually used
       here, read:
                    “In order for you to find that the acts of the defendant caused the death of Augustina
                Taylor, the State must prove beyond a reasonable doubt that defendant’s acts were a
                contributing cause of the death and that the death did not result from a cause
                unconnected with the defendant. However, it is not necessary that you find the acts of
                the defendant were the sole and immediate cause of death.”
¶ 40       The judge stated that, under Kidd, IPI Criminal 4th No. 7.15 (Supp. 2011) was proper.
       Defendant disagreed. She contended in part that the instruction was potentially misleading in
       that it referred to her “ ‘acts,’ ” which the jury might take to include both the delivery of the
       heroin and the delivery of the cocaine, even though only the former was a proper basis for a
       conviction. Defendant requested that the instruction be modified to refer to “ ‘defendant’s act
       of delivering heroin’ ” rather than “ ‘defendant’s acts.’ ” The State responded that the
       preceding instructions clarified that defendant’s “acts” were limited to delivering the heroin
       (and did not include delivering the cocaine).
¶ 41       The discussion returned to causation. Defendant insisted that the requirement of proximate
       causation be embodied in the pertinent instruction. She tendered an instruction (Defendant’s
       instruction No. 4) that replaced “a contributing cause” with “the proximate cause.” Defendant
       argued in part that the “contributing cause” phraseology was disapproved in Burrage v. United
       States, 571 U.S. ___, 134 S. Ct. 881 (2014), in which, she argued, the Court had interpreted a

                                                    -8-
       statute essentially similar to the Illinois drug-induced-homicide statute as requiring proof
       beyond a reasonable doubt that the use of the drug had been a “but-for” cause of death.
       Defendant tendered another instruction, based on Burrage (Defendant’s instruction No. 5),
       reading, “Proximate cause is a cause that directly produces an event and without which the
       event would not have occurred. Proximate cause is established if Augustina Taylor’s death was
       caused by the heroin that defendant delivered to her.”
¶ 42       The judge again noted that Kidd had approved the concept of a “contributing cause” and
       the use of IPI Criminal 4th No. 7.15 (Supp. 2011). Defendant responded that Kidd was
       distinguishable in that the delivery of the drugs there allegedly set off a chain of events that
       resulted in the victim’s death, whereas here there were two simultaneous deliveries and it was
       possible that the jury could find that either one alone was the sole cause of the victim’s death.
       The judge concluded that Kidd controlled, and he decided to give IPI Criminal 4th No. 7.15
       (Supp. 2011) and not defendant’s proposed alternatives.
¶ 43       Defendant also requested that the jury be given one of four alternative instructions on
       credibility (Defendant’s instruction Nos. 1A, 1B, 1C, 1D). The first read:
                   “You have before you evidence that a witness was, or is, a user of narcotics. It is for
                you to determine whether the witness is, or was, addicted to narcotic drugs.
                   If you find from your consideration of the evidence that the witness was, or is,
                addicted to narcotics you must subject his testimony to close scrutiny and act upon it
                with great caution, for the law recognizes that narcotics addicts become habitual liars.”
       The remaining three alternatives read, “The testimony of a narcotics addict is subject to
       suspicion due to the fact that habitual users of narcotics become notorious liars”; “Testimony
       from a witness who was addicted to narcotics at the time of the events about which he has
       testified should be regarded by you with suspicion”; and, “Evidence that a witness was
       addicted to narcotics at the time he observed things reported in his testimony may be used by
       you in determining the weight to be given to that testimony.” All the instructions were based
       on People v. Strother, 53 Ill. 2d 95 (1972). The judge refused the instructions, explaining that
       the existing instructions already covered witness credibility and that defendant could argue to
       the jury that drug addiction was relevant to credibility.
¶ 44       Defendant also tendered several instructions directly related to the charged offense.
       Defendant’s instruction No. 2 was based on a pattern instruction (Illinois Pattern Jury
       Instructions, Criminal, No. 4.16 (4th ed. 2000)) and defined actual possession, constructive
       possession, and joint possession. On the last point, it read, “If two or more persons share the
       immediate and exclusive control or share the intention or the power to exercise control over a
       thing, then each person has possession.” Defendant’s instruction No. 6 was based on a pattern
       instruction (Illinois Pattern Jury Instructions, Criminal, No. 17.13A (4th ed. 2000)) and read,
       “An agreement may be implied from the conduct of the parties although they acted separately
       or by different means and did not come together or enter into an express agreement.” Finally,
       Defendant’s instruction No. 7 was based on a pattern instruction (Illinois Pattern Jury
       Instructions, Criminal, No. 17.05A (4th ed. 2000)) and defined “ ‘deliver’ ” as “to transfer
       possession or to attempt to transfer possession.” The judge refused all the tendered
       instructions.
¶ 45       In closing argument, the State noted the evidence that the officers found when they opened
       the bathroom door and found Taylor unconscious inside. The State also noted defendant’s
       admission to Salzmann and Scott that she had delivered heroin to Taylor. The presence of

                                                    -9-
       6-MAM in Taylor’s bodily fluids at the autopsy showed that she had consumed heroin
       recently. Moreover, according to the people who saw Taylor on the evening of June 26, 2012,
       and again on June 27, 2012, she appeared fine until defendant showed up in the evening. An
       hour later, she was dead.
¶ 46       The State turned to the causation issue. Referring to the trial court’s instruction on the
       issue, the State contended that it had proved beyond a reasonable doubt that the heroin
       defendant delivered had been a contributing cause of Taylor’s death:
                   “Well, all that discussion about whatever other drugs, what did Dr. Harkey tell
               you? The opiates alone were a fatal dosage. The opiates alone and the 6-MAM being
               present told him recent use. Forget the science of it all. Just think about it. Think about
               the timing of it all. She is alive for all those hours, and then an hour after she shows up,
               she is dead and we find all those items that were inside the bathroom.” (Emphasis
               added.)
¶ 47       Defendant’s argument also stressed causation, commenting on Harkey’s testimony:
               “Dr. Harkey testified to you *** that the cocaine could have caused the death on its
               own. What does that tell you? The cocaine. He said it from that stand. Their witness.
               The cocaine could have caused the death on its own. It is possible. Reasonable doubt,
               ladies and gentlemen.” (Emphasis added.)
       Defendant reminded the jury, “That cocaine you cannot consider as part of the cause of death,
       if you believe [defendant] did it.” Further, although Harkey had testified that the presence of
       6-MAM in Taylor’s bodily fluids on June 28, 2012, proved recent heroin use, he had not
       defined “recent” with any precision, and all the crucial events had taken place within 24 hours.
¶ 48       In rebuttal, the State again noted how soon Taylor’s death followed on defendant’s visit.
       Returning to the causation issue, the State argued:
                   “[C]ounsel was talking about the cocaine could have killed her alone, but you have
               to remember Dr. Harkey’s testimony, and he was really clear on this, folks. He said the
               heroin alone was at a fatal level. The heroin alone was at a fatal level.
                   Could the cocaine also have killed her? Sure. You can’t ignore that. But the amount
               of heroin alone could cause her death. Remember what Dr. Harkey said? There is no
               safe amount of heroin to use. Someone could use the same amount of heroin again and
               again, and the next time they use it, it could cause their death.” (Emphasis added.)
¶ 49       The State argued that Harkey had testified that the presence of 6-MAM showed that the
       heroin had been consumed “within hours.” Also, Taylor’s arm had fresh puncture marks that
       showed a recent injection of heroin. Further, the evidence of Taylor’s activity and her
       demeanor before defendant arrived on the evening of June 27, 2012, negated defendant’s
       theory that Taylor and Walker had gone off alone and used heroin earlier that day.
¶ 50       The State returned to the theme of contributing cause, reiterating that Harkey had testified
       that the “[h]eroin *** alone could have caused [Taylor’s] death.” The State contended,
       “though we don’t have to show [heroin] is the sole and immediate cause, and we have ample
       evidence of cocaine also being a contributing factor, as long as the heroin by itself could cause
       death, we have met our burden on this part of the case as well.” At this point, defendant
       objected that the argument misstated the law.
¶ 51       At a sidebar, the State agreed to rephrase the argument. The State then contended, “The
       heroin that Dr. Harkey told you, the amount of heroin found in her was fatal by itself, fatal by

                                                    - 10 -
       itself. Now, did cocaine also contribute to the cause of death? Absolutely. But don’t lose track
       of the fact—” After the court overruled a defense objection, the State reiterated that the heroin
       need not have been the sole and immediate cause of Taylor’s death; it sufficed that “[Harkey]
       testified that the amount of heroin in her by itself could have caused her death.” (Emphasis
       added.) The State then wrapped up its argument, stressing defendant’s admissions to the
       detectives.
¶ 52        The jury convicted defendant of both offenses. She moved for a new trial, arguing in part
       that the trial court erred in refusing to give her various tendered instructions, including the one
       on proximate cause in place of IPI Criminal 4th No. 7.15 (Supp. 2011). The court denied the
       motion and sentenced defendant to nine years’ imprisonment for drug-induced homicide. She
       timely appealed.
¶ 53        On appeal, defendant raises several claims of error. First, she contends that the trial court
       erred in giving the jury the instruction based on IPI Criminal 4th No. 7.15 (Supp. 2011) and
       refusing to give her proposed instructions based on Burrage. Second, she contends that the
       court erred in refusing to give her other tendered instructions (Defendant’s instruction Nos. 1,
       2, 3, 6, and 7). Third, she contends that the evidence did not prove her guilty beyond a
       reasonable doubt of drug-induced homicide.
¶ 54        We turn to defendant’s first claim of error. The backdrop is as follows. The
       drug-induced-homicide statute requires the State to prove that the victim’s death was “caused
       by” the ingestion of any amount of the controlled substance that the defendant delivered. 720
       ILCS 5/9-3.3(a) (West 2012). Here, the State charged defendant with delivering heroin that,
       when Taylor ingested it, caused her death. The State did not base the charge on defendant’s
       alleged delivery of cocaine to Taylor, although she ingested it within the same narrow time
       frame in which she ingested the heroin. At trial, therefore, defendant argued that the State did
       not prove beyond a reasonable doubt that the heroin, specifically, “caused” Taylor’s death.
       Thus, the success of the State’s case potentially depended on the definition of “cause” that the
       jury received.
¶ 55        Defendant contends that the jury received the wrong definition. She argues that, in
       accordance with Burrage, the court should have instructed the jury not that the State needed to
       prove that the heroin “contributed” to causing Taylor’s death but that the heroin was a
       “but-for” cause of Taylor’s death. Defendant asserts that Burrage based its holding on both
       statutory construction and constitutional due process. She acknowledges that this court is not
       bound by the Court’s construction of a federal act, but she contends that Burrage’s discussion
       of the constitutional basis for requiring but-for causation in a criminal statute is, at least, a
       judicial dictum that a state court must follow. See Lebron v. Gottlieb Memorial Hospital, 237
Ill. 2d 217, 236 (2010); Cates v. Cates, 156 Ill. 2d 76, 80 (1993).
¶ 56        The instruction that was based on IPI Criminal 4th No. 7.15 (Supp. 2011) told the jury that
       it could convict defendant if it found beyond a reasonable doubt that the heroin was a
       “contributing cause” of Taylor’s death. We note that IPI Criminal 4th No. 7.15 (Supp. 2011)
       does not define this term, other than to explain that it need not be the sole and immediate cause
       of death. Defendant’s instruction No. 4 would have replaced the quoted terminology with the
       words “the proximate cause,” which her instruction No. 5 would have defined as a “but-for”
       cause of Taylor’s death. Defendant asserted that the departure from the pattern instruction was
       necessitated, or at least strongly supported, by Burrage. To address defendant’s argument, we
       first examine Burrage in detail.

                                                   - 11 -
¶ 57       In Burrage, the Court considered a provision of the Controlled Substances Act (Act) that
       imposes a mandatory minimum sentence of 20 years on a defendant who unlawfully distributes
       a Schedule I or II drug, when “ ‘death or serious bodily injury results from the use of such
       substance.’ ” Burrage, 571 U.S. at ___, 134 S. Ct. at 885 (quoting 21 U.S.C. § 841(a)(1),
       (b)(1)(A)-(C) (2012)). The issue was whether the provision applies when the use of the drug
       “contributes to,” but is not a but-for cause of, the victim’s death or injury. Id. at ___, 134 S. Ct.
       at 885. The Court held that, with an important qualification, the mandatory-minimum
       provision does not apply unless the use of the drug is a but-for cause of death.
¶ 58       In Burrage, the defendant sold the victim, Banka, heroin. Banka died following an
       “extended drug binge” that included the heroin and several other controlled substances that he
       had used shortly before buying and using the heroin. Id. at ___, 134 S. Ct. at 885. The United
       States charged the defendant with distributing heroin and contended that the mandatory
       20-year minimum applied. Id. at ___, 134 S. Ct. at 885. The causation requirement was an
       element of the offense and thus had to be proved beyond a reasonable doubt. Id. at ___, 134 S.
       Ct. at 887.
¶ 59       At the defendant’s trial, the two medical experts who testified on the cause of Banka’s
       death both stated that, at the time of death, multiple drugs were present in his system.
       According to the experts, morphine, a heroin metabolite, was the only drug present at a level
       above the therapeutic range, but neither expert could say definitively that Banka would have
       lived had he not taken the heroin. One expert concluded that the heroin was a “ ‘contributing
       factor’ ” of death, because it interacted with the other drugs to produce an overall effect that
       caused Banka to stop breathing. Id. at ___, 134 S. Ct. at 885-86. The other expert described the
       cause of death as “ ‘mixed drug intoxication,’ ” in which the heroin and several other drugs
       played “a ‘contributing’ role.” Id. at ___, 134 S. Ct. at 886. She could not say whether Banka
       would have lived had he not taken the heroin, but she testified that his death would have been
       “ ‘[v]ery less likely.’ ” Id. at ___, 134 S. Ct. at 886.
¶ 60       The trial court denied the defendant’s motion for a judgment of acquittal, rejecting his
       contention that, to prove that Banka’s death resulted from the heroin, the government had to
       show that the heroin was a but-for cause of death. Id. at ___, 134 S. Ct. at 886. The court then
       instructed the jury that, to prove that Banka’s death resulted from the heroin, the government
       needed to show only that the heroin was “ ‘a contributing cause,’ ” and it refused the
       defendant’s proposed instruction that the government had to prove that the heroin was the
       proximate cause of death. Id. at ___, 134 S. Ct. at 886. The jury convicted the defendant.
¶ 61       The federal appellate court affirmed the judgment. Id. at ___, 134 S. Ct. at 886. The
       defendant appealed, arguing that the “contributing cause” instruction was erroneous. The
       Supreme Court agreed.
¶ 62       The Act does not define “ ‘results from,’ ” so the Court gave it its ordinary meaning, which
       “imposes *** a requirement of actual causality.” Id. at ___, 134 S. Ct. at 887. Absent any
       indication to the contrary, “courts regularly read phrases like ‘results from’ to require but-for
       causality.” Id. at ___, 134 S. Ct. at 888. The Court recognized an exception: when multiple
       sufficient causes independently, but concurrently, produce a result. Thus, if one person shoots
       a victim, a second person simultaneously stabs him, and both wounds are fatal, the shooter will
       be liable for murder, even though his conduct was not a but-for cause of the victim’s death. Id.
       at ___, 134 S. Ct. at 890. However:


                                                    - 12 -
                “We need not accept or reject the special rule developed for these cases, since there was
                no evidence here that Banka’s heroin use was an independently sufficient cause of his
                death. No expert was prepared to say that Banka would have died from the heroin use
                alone.” (Emphasis added.) Id. at ___, 134 S. Ct. at 890.
¶ 63       The Court conceded that several state courts used a less demanding rule than the
       requirement of but-for causation. In these jurisdictions, “an act or omission is considered a
       cause-in-fact if it was a ‘substantial’ or ‘contributing’ factor in producing a given result.” Id. at
       ___, 134 S. Ct. at 890. However, the Court noted that, in the tort context, courts in these
       jurisdictions did not consider a defendant’s act a cause of a given result unless (1) the act was
       one of two or more causes that were independently effective or (2) the event would not have
       occurred but for the act. Id. at ___, 134 S. Ct. at 890; see Prosser and Keeton on the Law of
       Torts § 41, at 267-68 (W. Page Keeton, et al. eds., 5th ed. 1984) (Keeton). Thus, applying the
       tort form of the “contributing cause” rule would change nothing in Burrage: a “contributing
       cause” is really a “but-for cause.”
¶ 64       The Court noted, however, that in criminal cases, the contributing-cause test had proved
       inherently vague and had led to widely differing results. Id. at ___, 134 S. Ct. at 891. For
       example, one court had held that a defendant’s act could satisfy the test even if other
       concurrent acts would have produced the same result on their own, while another court had
       held that the existence of independently sufficient other acts negated causation as to the
       defendant’s act. Id. at ___, 134 S. Ct. at 891; see Wilson v. State, 24 S.W. 409, 410 (Tex. Crim.
       App. 1893); Cox v. State, 808 S.W.2d 306, 309 (Ark. 1991).
¶ 65       Further, the Court reasoned, a literal reading of the contributing-cause formula could “treat
       as a cause-in-fact every act or omission that makes a positive incremental contribution,
       however small, to a particular result.” Burrage, 571 U.S. at ___, 134 S. Ct. at 891. To limit this
       extremely liberal standard by excluding causes that were too insubstantial would produce
       endless confusion that could not be reconciled with the imperatives to require proof beyond a
       reasonable doubt of guilt and “to express criminal laws in terms ordinary persons can
       comprehend.” Id. at ___, 134 S. Ct. at 892. In any event, the plain language of the Act barred
       such an option. Id. at ___, 134 S. Ct. at 892. Thus, the Court held, “at least where use of the
       drug distributed by the defendant is not an independently sufficient cause of the victim’s death
       or serious bodily injury, a defendant cannot be liable under [the Act’s enhancement provision]
       unless such use is a but-for cause of the death or injury.” Id. at ___, 134 S. Ct. at 892.
¶ 66       Defendant urges us to adopt the rule in Burrage. Although the Court’s holding addressed
       the proper construction of a federal statute, which does not bind this court, she contends that
       there are strong reasons to follow it. First, she asserts, the Act uses causation language that is
       indistinguishable from the causation language in the drug-induced-homicide statute. Second,
       she maintains, the Court stated, in what is at least judicial dictum, that the “contributing cause”
       interpretation potentially violates a requirement of due process: that a conviction be based on
       nothing less than proof beyond a reasonable doubt.
¶ 67       The State responds that the trial court’s instruction was proper because it followed Kidd’s
       construction of the drug-induced-homicide statute and a long line of opinions construing the
       term “cause” in homicide statutes to mean “contributing cause” and not “but-for cause.” The
       State also asserts that the Burrage Court construed only the federal Act and declined to hold
       that a state statute must be interpreted by a state court in harmony with the result in Burrage.


                                                    - 13 -
¶ 68       We must clarify Illinois law on causation in homicide cases, both under the
       drug-induced-homicide statute and, as pertinent, elsewhere. In Kidd, the only Illinois opinion
       construing the causation requirement specifically in the former context, the State alleged that
       the defendant knowingly delivered cocaine to his girlfriend and that she later ingested it, which
       caused her death. Kidd, 2013 IL App (2d) 120088, ¶ 1. The toxicology report disclosed that
       cocaine, morphine, and Xanax were present in the victim’s system. Id. ¶¶ 12, 15. The level of
       morphine was far in excess of the level that the forensic pathologist who performed the autopsy
       considered “ ‘a potential cause of death.’ ” Id. ¶ 12. The defendant’s expert also described the
       level of morphine in the victim’s system as “ ‘lethal.’ ” Id. ¶ 4. The Xanax was present at a
       therapeutic level. Id. ¶ 15. However, Xanax “ ‘enhance[d] the toxicity of the morphine.’ ” Id.
¶ 69       The forensic pathologist testified that there was no way to determine the order in which the
       victim had consumed the cocaine and the morphine. Id. ¶ 12. The defendant’s expert testified,
       based on the degree to which the cocaine had been metabolized, that the victim had consumed
       the cocaine well before she consumed the morphine. Id. ¶ 14. The forensic pathologist testified
       that the cause of the victim’s death was hypoxia caused by “ ‘cocaine and opiate
       intoxication.’ ” Id. ¶ 12. Apparently, the forensic pathologist did not express a definitive
       opinion on whether either cocaine or morphine without the other would have caused the
       victim’s death. The defendant’s expert did not express an opinion on the cause of death,
       although it appears that his testimony in itself would not have supported a finding beyond a
       reasonable doubt that the cocaine alone would have caused the victim’s death.
¶ 70       The trial court instructed the jury in accordance with IPI Criminal 4th No. 7.15 (Supp.
       2011) and its “contributing cause” language. The court refused the defendant’s tendered
       instructions, which would have required that, for a conviction, the jury find that the cocaine
       was a proximate cause of the victim’s death, i.e., a cause that directly produced the death and
       without which the death would not have occurred, but not necessarily the only, last, or nearest
       cause. The tendered instructions also stated that, to establish proximate cause, the State had to
       prove that death was a reasonably foreseeable result of the defendant’s conduct. Id. ¶¶ 20-22.
       The jury convicted the defendant. Id. ¶ 26.
¶ 71       On appeal, the defendant argued that the trial court had erred in refusing his tendered
       instructions on proximate causation. In addressing the issue, this court first noted that, before
       January 1, 2006, the drug-induced-homicide statute had used the phraseology “any person dies
       as a result of” (720 ILCS 5/9-3.3(a) (West 2004)), for which the legislature had substituted,
       “any person’s death is caused by” (720 ILCS 5/9-3.3(a) (West 2006)). Kidd, 2013 IL App (2d)
120088, ¶ 30. We concluded that the amendment’s intent was to make the statute “mirror[ ] the
       language of other homicide statutes.” Id. ¶ 31. There was no intent “to make a significant
       change in the underlying meaning of the concept of causation.” Id. We note here that the
       original language tracks that of the federal Act that Burrage construed.
¶ 72       We then turned to the defendant’s claim of error. We rejected the defendant’s assumption
       that the statute did not make him liable for the victim’s death unless he could have reasonably
       anticipated that the sequence of events would result in the victim’s death, specifically that, in
       addition to ingesting cocaine, she would later ingest morphine. Id. ¶¶ 32, 34. We observed that
       the statute required the State to prove only that the defendant knowingly delivered the cocaine
       and that the victim had died as a result. Id. ¶ 33. The defendant’s tendered instructions
       “confuse[d] the concept of causation with a foreseeable result.” Id. ¶ 34. And, although


                                                  - 14 -
       proximate cause was a requirement for a conviction, the instruction based on IPI Criminal 4th
       No. 7.15 (Supp. 2011) already explained this concept. Id.
¶ 73        Kidd controls here only insofar as defendant’s tendered instructions incorporated the
       concept of proximate cause (or “legal cause,” as opposed to cause-in-fact). To that extent, we
       reject her claim of error. There was no more need to incorporate proximate cause into a
       separate instruction than there was in Kidd. That said, the principal and more difficult aspect of
       defendant’s claim remains. Defendant’s tendered instructions also stated that, to convict her,
       the jury must find that the heroin was a but-for cause (cause-in-fact) of Taylor’s death. Thus,
       defendant argues, the rejection of her tendered instructions was error because it created the
       danger that the jury would convict her without finding that the heroin was either a but-for cause
       of Taylor’s death or an independently sufficient cause of it.
¶ 74        There is a potential procedural/forfeiture barrier to defendant’s argument on appeal. Her
       tendered instructions deviated from Burrage. They stated that, to find that Taylor’s death was
       caused by the heroin, the jury must find that the heroin was a but-for cause of the death. They
       did not give the jury the alternative ground for finding causation: that, even had the cocaine
       been sufficient to cause Taylor’s death, defendant could still be convicted if the State proved
       beyond a reasonable doubt that the heroin on its own also would have caused Taylor’s death.
       Thus, the tendered instructions actually misstated the law to defendant’s advantage because
       they eliminated one ground of causation that Burrage, at the very least, left open. Moreover,
       this ground is one that the law widely recognizes, as Burrage noted.
¶ 75        Nonetheless, this problem does not support the trial court’s refusal of defendant’s proposed
       instructions. This is because the evidence would not have allowed a conviction based on a
       “multiple-sufficient-causes” theory, since it was legally insufficient to prove that the heroin
       alone was an independently sufficient cause of death. Thus, the tendered instructions’ failure to
       give the jury this option was not a disqualifying defect under the circumstances.
¶ 76        We recognize that our conclusion requires us to view the evidence in the light most
       favorable to the State. See People v. Collins, 106 Ill. 2d 237, 261 (1985). Nonetheless, the only
       way that the jury could have found that the heroin was an independently sufficient cause of
       Taylor’s death was to engage in the sort of inherently probabilistic—and vague—calculus that
       Burrage repudiated—rightly, as we shall explain. The expert evidence here suffered from
       defects similar to those in the expert testimony in Burrage. Harkey’s testimony, even
       construed most favorably to the State, allowed at most an inference that the heroin by itself
       might have caused Taylor’s death or that it increased the probability of death.
¶ 77        On direct examination, Harkey granted that the morphine in Taylor’s system was “at or
       above levels which have been associated with heroin fatalities.” He also granted that heroin use
       without cocaine use “[c]ould *** have been fatal by itself.” (Emphasis added.) On
       cross-examination, Harkey answered “Yes” to the proposition that “it’s possible that heroin
       alone could cause a death.” (Emphasis added.) None of these answers, even construed
       liberally, amounted to an opinion that the heroin alone would have caused Taylor’s death. The
       first statement was a general proposition about the “association” between a given level of
       heroin in the system and the incidence of death in the population as a whole. At most, it
       eliminated the possibility that the heroin could not possibly have caused Taylor’s death. The
       second and third statements were ones of possibility only: the heroin alone “could” have
       caused Taylor’s death. “Could” is simply not “would,” and thus the characterizations here are
       as infirm as those in Burrage, on similar grounds. See Burrage, 571 U.S. at ___, 134 S. Ct. at

                                                   - 15 -
       890 (although experts testified that victim’s heroin use contributed to process that resulted in
       victim’s death, and that it made death more likely, “[n]o expert was prepared to say that
       [victim] would have died from the heroin use alone”). And we agree with defendant that we
       should follow Burrage, for two compelling reasons.
¶ 78        First, the Court’s construction of the federal Act, while not binding on our construction of
       the state statute, is based on generally accepted principles of statutory construction, including
       the rule of lenity. As Burrage noted, “[t]his but-for requirement is part of the common
       understanding of cause” and, without specific indications to the contrary, “courts regularly
       read phrases like ‘results from’ to require but-for causality.” Id. at ___, 134 S. Ct. at 888; see
       id. at ___, 134 S. Ct. at 891 (criminal statutes are subject to rule of lenity). To allow a person to
       be convicted of “homicide” because she might have caused the victim’s death violates the
       traditional understanding of causality and the rule of lenity, if not the obvious intent of the
       legislature in enacting the statute. Second, the Court’s judicial dictum on reasonable doubt
       cannot be taken lightly. We see no answer to the Court’s warning that giving juries standards
       that enable them to find causation based on an unspecified “contribution” to the likelihood of
       death raises grave due-process concerns.
¶ 79        Therefore, we cannot say that the deficiency in the instructions that defendant tendered, in
       itself, supported the trial court’s refusal to instruct the jury that, to convict defendant, it must
       find that the heroin was a but-for cause of Taylor’s death. The use of the term “contributing
       cause” invited the jury to engage in the same problematic conduct that concerned the Court in
       Burrage: to convict based on a spurious theory of causation, one that relied on “could have”
       and “more or less probable” rather than proof beyond a reasonable doubt.
¶ 80        It is crucial to stress that this danger was real both in Burrage and here even if, in actuality,
       the technical legal definition of “contributing cause” is no broader than the scope of the
       theories of which the Burrage Court did not disapprove. Here, as in Burrage, the jurors were
       not given the case law construing and applying the term “contributing cause.” That case law is
       challenging enough for treatise writers and courts (as we intend to make all too clear shortly).
       In actuality, as we shall explain, it is unclear whether the scope of causation in criminal
       homicide cases is broader than the sum of the two theories of which Burrage did not
       disapprove.
¶ 81        As noted, the issue of whether the statute requires “but-for” causation instead of
       “contributing” causation calls forth a concealed but potentially crucial issue: whether, at least
       in Illinois law, an act can be a “contributing cause” of death without being either a but-for
       cause or one of two or more independently sufficient concurrent acts. Burrage concluded that
       courts that adopted the “contributing cause” approach in the tort context did not consider a
       defendant’s act a cause of a given result unless (1) the act was one of two or more causes that
       were independently effective or (2) the event would not have occurred but for the act. Id. at
       ___, 134 S. Ct. at 890; see Keeton, supra, § 41. (A third and more lenient approach had
       received no judicial approval. Burrage, 571 U.S. at ___, 134 S. Ct. at 890.) However, the Court
       observed, “[t]he judicial authorities invoking a ‘substantial’ or ‘contributing’ factor test in
       criminal cases differ widely in their application of it.” (Emphasis added.) Id. at ___, 134 S. Ct.
       at 891. Our research into both Illinois and foreign case law confirms this observation and
       validates the Court’s concern that instructing juries with the term “contributing cause”
       produces confusion and potential unfairness.


                                                    - 16 -
¶ 82        We turn first to the Illinois case law, beginning our discussion with Kidd. Apparently, on
       appeal, the defendant presupposed that the medical evidence had allowed the jury to find
       beyond a reasonable doubt that, even if neither the cocaine alone nor the morphine alone
       caused the victim’s death, the combination of the two did so. He did not argue that the evidence
       proved only that the morphine alone, without the cocaine, would have caused the victim’s
       death. Thus, he apparently conceded that the jury could have properly found that the cocaine
       was a but-for cause of the death—which would have satisfied the Act as construed in Burrage.
       Whether the evidence did allow the jury to find so was not at issue on appeal. Also, whether the
       cocaine was one of two or more independently sufficient agents was not at issue, although our
       opinion strongly suggests that the jury could not have so found. Apparently, neither expert’s
       testimony could have been stretched this far.
¶ 83        Thus, Kidd did not directly address the issues here—whether the “contributing cause”
       standard is correct and whether a “contributing cause” can be something other than either a
       but-for cause or one of two or more independently sufficient acts. Our opinion was simply not
       concerned with unpacking the term “contributing cause.” Although we did not disapprove the
       trial court’s decision not to give an instruction that defined causation as but-for causation only,
       that aspect of the instruction was not at issue on appeal and we did not address it.
¶ 84        We did make clear, however, that the test for causation in a drug-induced-homicide case is
       the traditional judicially-crafted test in homicide cases. The committee comments to IPI
       Criminal 4th No. 7.15 (Supp. 2011) show that the test pivots on the concept of a “contributing
       cause.” “The Illinois Supreme Court has held that a defendant’s act need not be the sole or
       immediate cause of death; it is sufficient if the defendant’s act contributed to cause the death.”
       IPI Criminal 4th No. 7.15 (Supp. 2011), Committee Note, at 230.
¶ 85        Therefore, we consider the case law behind IPI Criminal 4th No. 7.15 (Supp. 2011),
       keeping in mind our basic inquiry: is the term “contributing cause” any broader than the range
       of causation approved in Burrage—and, if so, is such a broad concept of causation undermined
       by Burrage—either as persuasive authority on statutory construction or as the source of
       judicial dicta on constitutional due process (proof beyond a reasonable doubt)?
¶ 86        We start with the cases that the committee note cites. Whether these opinions support the
       proposition that a “contributing cause” can be something other than either a but-for cause or
       one of multiple independently sufficient acts is difficult to say, in part because their reasoning
       is not always clear. But the cases strongly suggest that the concept of “contributing cause” is
       not only broader than that of “but-for cause” but also far less well-defined.
¶ 87        In People v. Brown, 169 Ill. 2d 132 (1996), a murder case, the defendant was one of two
       men who were seen carrying firearms and running from an alley where shots had just been
       fired. The body of the victim, Sims, had three gunshot wounds. Two different bullets were
       recovered from his body; the bullet that caused the third wound had left his body. Id. at 139.
       According to the supreme court, the pathologist’s expert testimony was that “[the victim] died
       as a result of the gunshot wounds.” Id. The pathologist could not say which of the three wounds
       caused Sims’s death, but agreed that “ ‘any three of them’ could have killed him.” Id. We note
       the obvious opacity of the quoted testimony.
¶ 88        The defendant argued that the State had not proved beyond a reasonable doubt that his acts
       caused Sims’s death. The court rejected this argument, primarily on the narrow ground that the
       trial court as fact finder could have concluded that the defendant had fired the weapon that he
       denied having fired. Id. at 152-53. However, the court added that, even granting the

                                                   - 17 -
       defendant’s premise, the trial court could still have found that, by firing the other weapon, the
       defendant contributed to Sims’s death. The court relied on the pathologist’s mystifying
       statement that Sims had died as a result of “ ‘any three of [the wounds].’ ” Id. at 153.
¶ 89       What Brown stands for is unclear, but it does not unambiguously imply that the defendant’s
       criminal act was other than either a but-for cause or one of multiple independently sufficient
       acts. The pathologist might have meant that any one of the three wounds “could” (not “would”)
       have killed Sims or that all three wounds had been needed. In sum, Brown uses the
       contributing-cause language, but what to make of it is difficult to say. While it is possible to
       read Brown as implying that it was sufficient for causation purposes that the defendant’s act(s)
       merely made Sims’s death more likely, it is possible to read it otherwise.
¶ 90       The other principal case that the committee note cites is People v. Brackett, 117 Ill. 2d 170
       (1987), in which the defendant was convicted of murder. The evidence showed that he had
       raped and beaten an 85-year-old woman who had previously been in good health. The victim
       was admitted to the hospital and later to a nursing home; five weeks after the attack, she died of
       asphyxiation while eating. Id. at 173-74. Before the supreme court, the defendant argued that
       the State had not proved beyond a reasonable doubt that his criminal acts caused the victim’s
       death. The court rejected his attempt to characterize the asphyxiation as an intervening cause
       that was completely unrelated to his criminal acts. Id. at 175-76. The court explained that the
       defendant’s attack caused the injuries that made the victim unable to avoid asphyxiation
       through normal means and also made it impossible for the nursing home to use a feeding
       method that would have prevented asphyxiation. Thus, the evidence proved the defendant
       guilty of murder, because his acts had “set in motion a chain of events which contributed to her
       death.” Id. at 179. In Brackett, the defendant’s criminal conduct was a but-for cause of the
       victim’s death.
¶ 91       The remaining opinions that the committee note cites are unclear guidance at best. In
       People v. Woodard, 367 Ill. App. 3d 304 (2006), causation does not appear to have been
       discussed at all. In People v. Martinez, 348 Ill. App. 3d 521 (2004), the defendant participated
       in a group beating that resulted in the victim’s death. The court affirmed his murder conviction,
       but the terse opinion makes unclear why it found the evidence sufficient. It is not clear that the
       court relied on anything more than that (1) the defendant contributed to the beating and (2) the
       beating caused the victim’s death. Assuming that the court so reasoned, it implied that an
       incremental increase in the probability of death is sufficient to make an act a cause of the death,
       even without proof that the act was either a but-for cause or one of multiple independently
       sufficient acts. This is the nebulous and constitutionally suspect reasoning that Burrage
       rejected—rightly, in our view.
¶ 92       In People v. Gruner, 130 Ill. App. 3d 1042 (1985), the defendant was convicted of reckless
       homicide, the evidence showing that, while he was intoxicated, he drove his car into the other
       lane of traffic and collided with the victim’s car. The court held that the defendant’s act
       contributed to the victim’s death, even had her alleged intoxication also helped to bring the
       accident about. Gruner is clearly a but-for-cause case. Finally, in People v. Kent, 111 Ill. App.
3d 733 (1982), the court held that the evidence was insufficient to prove that the defendant had
       murdered her baby by feeding her alcoholic beverages. The court relied on the extremely weak
       evidence of causation, and it had no need to discuss competing theories of causation or the
       definition of “contributing cause.” Id. at 738-39.


                                                   - 18 -
¶ 93       When we turn to foreign and nonjudicial authority on the meaning and application of the
       term “contributing cause,” the results are mixed. Some authorities, in the tort and criminal
       contexts, appear to incorporate the idea of but-for causation into that of contributing causation.
       Others do not. We turn to a few examples, recognizing that we cannot be comprehensive.
¶ 94       In the criminal context, not all courts treat a “contributing cause” as limited to either a
       but-for cause or one of multiple independently sufficient causes, and at least two have rejected
       the proposition that a mere “contributing cause” is legally sufficient for a conviction. In Abney
       v. State, 766 N.E.2d 1175 (Ind. 2002), the defendant was charged under a statute that made it a
       felony to operate a motor vehicle with a specified percentage of alcohol in his blood if the
       offense resulted in the death of another person. Id. at 1177; see Ind. Code Ann. §§ 9-30-5-1(a),
       9-30-5-5 (West 1993). The defendant allegedly struck a bicyclist, killing him. Abney, 766
N.E.2d at 1176. At trial, he argued in part that the bicyclist might have been hit by a previous
       motorist and later collided with the defendant’s car. Id. The trial court instructed the jury that
       the prosecution needed to prove only that the defendant’s conduct was a “ ‘contributing
       cause’ ” of the victim’s death. Id. The appellate court held that the instruction was reversible
       error because the jury should have been instructed that the State needed to prove that the
       defendant’s conduct had been a “ ‘substantial cause’ ” of the victim’s death. Id. at 1176-77
       (quoting Abney v. State, 758 N.E.2d 72, 76 (Ind. Ct. App. 2001)).
¶ 95       The Indiana Supreme Court agreed. Noting that a leading law dictionary defined
       “contributing cause” broadly as “ ‘a factor that—though not the primary cause—plays a part in
       producing a result’ ” (id. at 1178 (quoting Black’s Law Dictionary 212 (7th ed. 1999))), the
       court repudiated this measure of causation, explaining that it would have allowed the jury to
       convict the defendant even under his theory of the case and would allow a jury to convict a
       defendant who, while driving under the influence of alcohol, struck a child who had suddenly
       darted out between two parked cars. Id. It appears that, for the court, the difference between a
       “contributing cause” and a “substantial cause” was that the latter also must be a proximate
       cause of death. See id. at 1177-78.
¶ 96       In State v. Seymour, 673 A.2d 786 (N.H. 1996), a murder case, the trial court instructed the
       jury that, in order to “cause” the death of another, a defendant’s act “ ‘must be more than a
       mere possible cause or a contributing cause; the cause must be a direct and substantial factor in
       bringing about the death. *** [A] legal cause is the cause without which the event would not
       have occurred, and the predominating cause ***.’ ” Id. at 794. The court of review held that the
       instruction was legally correct and appropriate, as the jury should not have convicted the
       defendant had it found that his charged acts were “ ‘a mere possible cause or a contributing
       cause’ ” of the victim’s death. Id.; see also State v. Bundy, 539 A.2d 713, 714 (N.H. 1988).
¶ 97       On the other hand, in State v. Baker, No. 31, 142-KA (La. App. 2 Cir. 10/28/98); 720
So. 2d 767, the court held that the defendant suffered no prejudice from the trial court’s failure
       to use the term “substantial factor” as well as the term “contributing cause” in instructing the
       jury on causation. Id. at 773. The court noted that “these standards are used interchangeably.”
       Id. at 772.




                                                   - 19 -
¶ 98         The opinions cited in the committee note do not resolve our concerns, and the foreign
        authorities are no more satisfactory.1 The term “contributing cause” might well deserve to be
        retired. Nonetheless, it is still in active service, its severe identity crisis notwithstanding.
¶ 99         We return to the specific issue on appeal: did the trial court abuse its discretion (see People
        v. Pierce, 226 Ill. 2d 470, 475 (2007)) in refusing defendant’s tendered instructions on
        causation and using IPI Criminal 4th No. 7.15 (Supp. 2011) instead? We must acknowledge
        that, in view of the foregoing discussion, the court faced a difficult choice. Defendant offered a
        set of instructions that excluded the term “contributing cause,” which lacks clear definition in
        Illinois law and, indeed, in American law. Her tendered instructions at least referred to but-for
        causation, one of the primary types of causation recognized as valid by Burrage and numerous
        other judicial (and scholarly) opinions.
¶ 100        However, defendant’s tendered instructions suffered from defects also. One, that they
        included only “but-for” causation and not multiple-independent causation, we have held was
        not crucial under the unique circumstances here. A second, that they needlessly repeated the
        concept of proximate cause and potentially confused causation-in-fact with foreseeability,
        which we disapproved in Kidd, was perhaps more serious.
¶ 101        But an important consideration is that IPI Criminal 4th No. 7.15 (Supp. 2011), for all of its
        serious deficiencies, is still the pattern instruction and does track language repeatedly used in
        Illinois case law. That this language is anything but clear to courts and legal scholars implies
        that it was probably as ambiguous and difficult of application to the jurors. Nonetheless, it is
        difficult to fault the trial court for giving an instruction that was based on Illinois law instead of
        a set of instructions that deviated from it and of which we had already disapproved in part.
        Ultimately, we conclude that the trial court did not abuse its discretion in this difficult
        situation.
¶ 102        In declining to find reversible error, we also note that it is not clear whether the defect in
        the instruction prejudiced defendant. Explicitly instructing the jury that the State had to prove
        that the heroin was a but-for cause of Taylor’s death might have affected the verdict, but this
        appears unlikely. Harkey’s statement that Taylor died of “cocaine and heroin intoxication”
        (emphasis added) strongly suggested that both drugs had been necessary to produce death. (Of
        course, his testimony that either one “could” cause death might have undermined this strong
        suggestion.) Possibly, the jury found that the cocaine could have independently caused death
        but that the heroin was a “contributing cause” in that it increased the likelihood of death by
        some unquantifiable degree or contributed to some degree to the medical condition that
        actually caused death. But the likelihood of this dubious theory having been adopted is
        speculative.
¶ 103        We note, however, that the pattern instruction used in this case deserves serious scrutiny, as
        does the case authority on which it is based. We agree with Burrage that, if a given act was
        neither a but-for cause of death nor an independently sufficient cause of death, it should not be

            1
             We note that IPI Criminal 4th No. 7.15 (Supp. 2011) requires the State to prove beyond a
        reasonable doubt that “[the] defendant’s acts were a contributing cause of the death and that the death
        did not result from a cause unconnected with the defendant.” (Emphasis added.) IPI Criminal 4th No.
        7.15 (Supp. 2011). This phraseology, using the conjunctive, appears to require both (1) contributing
        causation (whatever that means) and (2) something more—what follows “and.” But what follows “and”
        appears to be proximate causation, not but-for causation. See Kidd, 2013 IL App (2d) 120088, ¶ 34.

                                                      - 20 -
        a “cause” of death.2 At least one opinion of our appellate court appears to hold otherwise. See
        Martinez, 348 Ill. App. 3d at 529-30.
¶ 104        Moreover, in the tort and criminal contexts, there is widespread agreement with Burrage
        that “cause” should mean, at a minimum, cause-in-fact (but-for cause), except in the narrow
        range of multiple-sufficient-cause cases.
¶ 105        In Callahan v. Cardinal Glennon Hospital, 863 S.W.2d 852 (Mo. 1993), a medical
        negligence case involving multiple tortfeasors and more than one potential cause of injury, the
        plaintiff argued that the liability of the remaining defendant should be based on the “substantial
        factor” test and not the (allegedly) more restrictive but-for test. Id. at 860-61. The court
        concluded that, despite suggestions to the contrary in earlier opinions of the state’s courts, the
        “substantial factor” test requires but-for causation, except in the narrow class of cases in which
        the defendant’s act is one of multiple independently sufficient causes. Id. at 862-63. To expand
        the idea of causation any further would do violence to the basic concept itself:
                “ ‘But for’ is an absolute minimum for causation because it is merely causation in fact.
                Any attempt to find liability absent actual causation is an attempt to connect the
                defendant with an injury *** that the defendant had nothing to do with. Mere logic and
                common sense dictates that there be some causal relationship between the defendant’s
                conduct and the injury or event for which damages are sought.” Id. at 862.
¶ 106        The Missouri Supreme Court’s reasoning in Callahan is as applicable to criminal cases as
        to tort cases and as appropriate for multiple acts by one defendant (only one of which is
        charged as an offense) as it is for acts by multiple persons (only one of whom is a defendant).
        Moreover, the proposition that but-for causation is required for a conviction of a criminal
        offense (with the limited exception of multiple-independent causation) is widely accepted by
        both courts of review and scholars. See, e.g., State v. Bauer, 329 P.3d 67, 71 (Wash. 2014);
        State v. Serebin, 350 N.W.2d 65, 71 (Wis. 1984) (citing 1 Charles E. Torcia, Wharton’s
        Criminal Law § 26, at 122-26 (14th ed. 1978)).
¶ 107        We reiterate our concern that, using the “contributing cause” instruction, a jury will convict
        a defendant of criminal homicide based on nothing more firm than a finding that her charged
        conduct “ma[de] a positive incremental contribution, however small, to a particular result.”
        Burrage, 571 U.S. at ___, 134 S. Ct. at 891. This does not appear to us to be an acceptable risk;
        it can be lessened or alleviated by a change in the instruction or, perhaps, by changing the law
        of causation (statutory or judicial) on which instructions are based.3

            2
               One possible qualification is that a defendant’s act that hastens the victim’s death should still
        qualify as a cause, even if the victim was already mortally wounded by another person’s independent
        act. See State v. Christman, 249 P.3d 680, 683, 688 (Wash. Ct. App. 2011) (expert opinion that
        methadone defendant gave victim hastened victim’s death was sufficient to prove guilt under statute
        similar to Illinois drug-induced-homicide law); Wayne R. LaFave, Substantive Criminal Law § 6.4(b),
        at 469 (2d ed. 2003).
             3
               A statutory solution to the problem is found in Commonwealth v. Kakhankham, 132 A.3d 986 (Pa.
        Super. Ct. 2015), in which the defendant was convicted of violating a statute essentially similar to the
        Illinois drug-induced-homicide statute. The statute required proof that the victim “ ‘die[d] as a result of
        using the substance’ ” that the defendant had delivered. Id. at 991 (quoting 18 Pa. Cons. Stat. Ann.
        § 2506(a) (West 2011)). In holding that the statute was not unconstitutionally vague, the court relied on
        the general statutory definition of causation in criminal cases, which included the requirement that the
        conduct be “an antecedent but for which the result in question would not have occurred.” Id. at 993

                                                        - 21 -
¶ 108        We therefore reject defendant’s claim of instructional error, though we note that the pattern
        instruction, while accurately stating the law in a technical sense, raises some concerns with
        respect to clarifying proper principles of law for juries that must decide difficult causation
        issues in homicide cases.
¶ 109        Defendant raises a second and more limited challenge to the instruction based on IPI
        Criminal 4th No. 7.15 (Supp. 2011). She notes that it referred broadly to “defendant’s acts” and
        “the acts of the defendant” and not specifically to the act on which the charge was based—her
        delivery of the heroin. Because defendant’s “acts” included the delivery of both the heroin and
        the cocaine, she contends that the instruction potentially misled the jury into believing that the
        uncharged act of delivering the cocaine could be considered as a separate basis for convicting
        her of drug-induced homicide. We agree with defendant that the instruction was inaptly
        phrased. But we agree with the State that, under the circumstances, any error was harmless.
¶ 110        IPI Criminal 4th No. 7.15 (Supp. 2011) does indeed suffer from the defect of which
        defendant complains. It refers to “the acts of the defendant” rather than the acts charged as
        offenses, and to “a cause unconnected with the defendant” rather than a cause unconnected
        with those acts. IPI Criminal 4th No. 7.15 (Supp. 2011). As applied to multiple defendants, the
        phraseology is proper. As applied to multiple acts by one defendant, however, it is potentially
        misleading. Here, for example, defendant’s delivery of the cocaine was obviously not
        unconnected with her. But the issue was whether Taylor’s death was connected with her
        charged conduct, not merely with her. Thus, IPI Criminal 4th No. 7.15 (Supp. 2011) might
        well benefit from amendment in this regard as well.
¶ 111        Nonetheless, we cannot say that the deficiency in the given instruction—a reflection of the
        deficiency in IPI Criminal 4th No. 7.15 (Supp. 2011) itself—resulted in reversible error. The
        test is whether the instructions, read as a whole, fully and fairly stated the applicable law.
        People v. Bannister, 232 Ill. 2d 52, 81 (2008). Here, the instructions conveyed to the jury that
        the proper focus was on defendant’s act of delivering the heroin and not her act of delivering
        the cocaine. As the State contended, the other pertinent instructions clarified that defendant
        was charged with causing Taylor’s death by delivering the heroin. Also, during closing
        arguments, both parties stressed that the delivery of the heroin was the gravamen of the charge
        and that defendant could not be convicted based on the delivery of the cocaine. Therefore, we
        see no reversible error in the deficient instruction.
¶ 112        We finally leave defendant’s first claim of error. We turn to her other claims of error in the
        trial court’s choice of jury instructions.
¶ 113        Defendant contends that the court abused its discretion in refusing to give the jury one of
        her alternative instructions based on Strother, 53 Ill. 2d 95. The gist of these instructions was


        (quoting 18 Pa. Cons. Stat. Ann. § 303(a) (West 2011)). Thus, the state criminal code clearly required
        but-for causation. Id. We respectfully submit that our legislature might do well to consider a similar
        clarification of causation in criminal cases, with the qualification noted in Burrage and elsewhere for
        multiple independently sufficient acts.
            Also, the clarification can come by judicial decision, even absent a statute. In construing an act
        similar to the Illinois drug-induced-homicide law, the Court of Appeals of Washington held that the
        causation requirement consisted of (1) cause-in-fact (but-for causation) and (2) legal or “proximate”
        cause. Christman, 249 P.3d at 686-87. The court noted that it was following long-standing and
        universally recognized principles of criminal law. Id. at 686.

                                                      - 22 -
        that the testimony of a witness who is a narcotics addict should be scrutinized carefully
        because “habitual users of narcotics become notorious liars.” 4 (Internal quotation marks
        omitted.) Id. at 99. Defendant argues that it was necessary to remind the jury that, when she
        gave her statement to the police, her drug addiction cast doubt on the truth of her inculpatory
        remarks.
¶ 114        Defendant’s reasoning is curious, since her proposed instructions applied to the testimony
        of a witness, but she was not a witness at trial and provided no testimony. The only person to
        whom the instructions applied was Walker, who was called by defendant. Why defendant
        would want a cautionary instruction on the credibility of her own witness is unclear. In any
        event, her argument lacks any legal basis.
¶ 115        Aside from failing to cite any opinion holding that an “addict instruction” should have been
        given to the jury (Strother and the authorities it cites do not), defendant overlooks that our
        supreme court has held otherwise. “[I]t is not reversible error to deny a tendered addict
        instruction, where evidence of the addiction is before the jury so that it can make its own
        determination of the believability of the witness.” People v. Steidl, 142 Ill. 2d 204, 238 (1991).
        In Steidl, where the proposed addict instruction actually applied to witness testimony, the court
        held that the trial court properly refused, as the witness’s drug addiction was brought out on
        direct and cross-examination and the jury received the standard instruction on its prerogative to
        decide witness credibility. Id. at 238-39. Steidl controls. Defendant’s argument is without
        merit.
¶ 116        Defendant argues next that the trial court abused its discretion in refusing three tendered
        instructions, all based on pattern instructions. These were (1) her second instruction, based on
        Illinois Pattern Jury Instructions, Criminal, No. 4.16 (4th ed. 2000), defining actual possession,
        constructive possession, and joint possession; (2) her sixth instruction, which was based on
        Illinois Pattern Jury Instructions, Criminal, No. 17.13A (4th ed. 2000), and explained that an
        agreement may be implied from the conduct of the parties and need not be express; and (3) her
        seventh instruction, which was based on Illinois Pattern Jury Instructions, Criminal, No.
        17.05A (4th ed. 2000), and defined “delivery.”
¶ 117        We see no error in the trial court’s refusal to give these instructions. The basis for
        defendant’s second instruction eludes us, since she was charged with unlawful delivery of
        heroin and with drug-induced homicide based on that delivery, not with possession. Defendant
        theorizes that the instruction should have been given because the jury could reasonably have
        concluded that, at some point, Taylor had jointly possessed the heroin, “which would have
        negated the possibility of a delivery.” This argument simply makes no sense. The State’s
        theory was that defendant obtained the heroin, took it to Wheaton, and physically gave it to
        Taylor, after which Taylor used it and died. How this negated the possibility of a delivery is a

            4
             Strother ultimately relied on (and essentially quoted) a 1916 opinion of the Idaho Supreme Court,
        which based its psychiatric generalization on a treatise on medical jurisprudence (undated in the
        opinion). See State v. Fong Loon, 158 P. 233, 237 (Idaho 1916). Whether this medical theory from the
        era of Woodrow Wilson is still accepted is a pertinent question. See Coates v. United States, 558 A.2d
1148, 1154 (D.C. 1989) (commenting that “the approach of the Supreme Court of Idaho in Fong Loon
        has probably been shown to be too one-dimensional in the light of the variety of scientific opinions
        expressed on the issue in the seventy-three years since that case was decided”). As defendant’s claim of
        error is meritless anyway, however, the question can wait.

                                                      - 23 -
        mystery. People v. Coots, 2012 IL App (2d) 100592, which defendant cites, involved entirely
        different facts and does not suggest that possession at some point by the victim negates
        delivery by the defendant.
¶ 118        Defendant’s sixth instruction was based on a pattern instruction intended to supplement the
        elements instruction for calculated criminal cannabis conspiracy. See Illinois Pattern Jury
        Instructions, Criminal, No. 17.13, Committee Note, at 321 (4th ed. 2000). The supplemental
        instruction explains when an agreement, an element of that offense, may be inferred. It “may
        be given in a conspiracy case when it would help the jury understand the issues.” Illinois
        Pattern Jury Instructions, Criminal, No. 17.13A, Committee Note, at 321 (4th ed. 2000). The
        trial court did not err in refusing to give an instruction that is reserved for conspiracy cases and,
        even then, is purely discretionary.
¶ 119        Defendant’s claim that the trial court erred by refusing her seventh instruction, defining
        delivery, is forfeited, as she has failed to support it with citation to pertinent authority. See Ill.
        S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013); Spinelli v. Immanuel Lutheran Evangelical
        Congregation, Inc., 118 Ill. 2d 389, 401 (1987). In any event, the argument lacks merit. The
        State’s theory was that defendant physically gave the heroin to Taylor, who used it and died.
        There was no evidence of any other type of delivery. “[W]hen *** the evidence indicates that
        the delivery in question was an actual physical transfer of possession, no definition of the term
        need be given to the jury. The term, in this sense, is commonly understood by laymen.” Illinois
        Pattern Jury Instructions, Criminal, No. 17.05A, Committee Note, at 308 (4th ed. 2000). The
        trial court did not abuse its discretion in refusing to define a commonly understood term.
¶ 120        Defendant makes one last claim of instructional error: that the trial court abused its
        discretion in refusing her third tendered instruction. The lengthy instruction, in essence, stated
        that the failure of a law-enforcement officer to preserve “investigative material” allows the
        jury to infer that, had the investigative material been preserved, it “would have led to the
        presentation of evidence unfavorable to the State’s case.” Defendant based the instruction on
        section 114-3(b) of the Code of Criminal Procedure of 1963 (725 ILCS 5/114-13(b) (West
        2014)) and on Salzmann’s testimony that, sometime after the recorded interview of defendant,
        he inadvertently threw out Scott’s notes of the interview. Defendant has again forfeited her
        claim by relying on a summary assertion without citing pertinent authority. See Ill. S. Ct. R.
        341(h)(7) (eff. Feb. 6, 2013); Immanuel Lutheran Evangelical Congregation, Inc., 118 Ill. 2d
        at 401. In any event, defendant has shown no reversible error. She cites only section 114-3(b),
        which applies to discovery in criminal cases and requires law-enforcement agencies
        investigating homicide offenses to provide the prosecuting authorities with investigative
        materials that they have generated, including potentially exculpatory evidence. Contrary to
        defendant’s assertion, the section does not state what inferences a jury may draw from the
        failure to preserve investigative materials. Also, the notes were limited to suggesting topics for
        questioning. Thus, the proposed instruction was theoretically dubious, as it created a
        presumption (that the notes were favorable to defendant) that was simply not valid. For this
        reason, the absence of the instruction also worked no undue prejudice to defendant.
¶ 121        We turn finally to defendant’s contention that she was not proved guilty beyond a
        reasonable doubt. For obvious reasons, we have delayed discussing this issue until after our
        resolution of the primary instructional issue (and for convenience the other instructional
        issues). Defendant’s contention consists of three tersely-phrased arguments: (1) the jury could
        not have properly convicted her had it been instructed properly (incorporating her first claim of

                                                     - 24 -
        error); (2) the evidence left a reasonable doubt as to whether Taylor was poisoned by the heroin
        that defendant delivered or the heroin that she had used the evening that she returned from jail;
        and (3) Harkey’s testimony was inconclusive as to whether heroin or cocaine caused Taylor’s
        death.
¶ 122        As noted earlier, in deciding whether defendant was proved guilty beyond a reasonable
        doubt, we must view all the evidence in the light most favorable to the State. Collins, 106 Ill.
2d at 261. We ask whether any rational fact finder could have found the elements of the offense
        proved beyond a reasonable doubt. People v. Ward, 154 Ill. 2d 272, 326 (1992). The trier of
        fact is responsible for determining the witnesses’ credibility, weighing their testimony, and
        deciding on the reasonable inferences to be drawn from the evidence. People v. Hill, 272 Ill.
        App. 3d 597, 603-04 (1995). It is not our function to retry the defendant. People v. Lamon, 346
Ill. App. 3d 1082, 1089 (2004).
¶ 123        We may dispose of the first and third arguments together. Assuming that the State was
        required to prove that the delivery of the heroin was a but-for cause of Taylor’s death, Harkey’s
        testimony was sufficient to do so. Harkey’s expert opinion was that Taylor died of “heroin and
        cocaine intoxication due to intravenous drug use.” A logical inference from this testimony (and
        the factual basis for it) was that the cocaine and heroin together caused Taylor’s death and that
        the cocaine alone did not. We cannot say that the evidence required the jury to entertain the
        possibility that the cocaine by itself caused Taylor’s death and that the heroin was superfluous;
        indeed, the evidence of heroin intoxication appears to have been stronger than the evidence of
        cocaine intoxication (or at least the jury could have so viewed it).
¶ 124        Defendant’s second argument is based on other evidence—which, unfortunately, she does
        not locate with citations to the record, other than general references to stretches of testimony
        that purportedly show that, shortly before she died, Taylor had some heroin left over from her
        previous day’s use. Most of this testimony came from Walker, who was severely impeached on
        cross-examination. (Also, Walker admitted to being a drug addict and thus, according to
        defendant herself, was such a habitual liar that the jury should have been instructed specifically
        to give her testimony heightened scrutiny.) Defendant does not explain why the jury was
        required to credit Walker’s testimony.
¶ 125        Defendant also cites Salzmann’s testimony on cross-examination that he “would presume”
        that, after Taylor used some heroin on Tuesday, she still had some heroin left over before
        defendant and Walker arrived in Wheaton Wednesday evening. The jury could have
        discounted Salzmann’s equivocal statement about what he “presume[d]” in relation to facts of
        which he had no firsthand (or even secondhand) knowledge. Moreover, the jury also heard
        evidence that, early on Wednesday, Taylor had snorted heroin in the bathroom; a reasonable
        inference was that she had used any remaining heroin (the existence of which was hardly a
        necessary inference from the evidence anyway).
¶ 126        Nonetheless, even assuming that Taylor had used heroin the previous day and might have
        had some left over that evening, the jury could still conclude beyond a reasonable doubt that it
        was the heroin that defendant delivered the next evening that Taylor took and that combined
        with the cocaine to cause her death. The jury could infer that Taylor’s request for heroin on the
        day of her death meant that she was out of heroin at the time. The jury did not need to believe
        that she agreed to buy heroin that she did not need.
¶ 127        Defendant also contends that the heroin bindles that were recovered were packaged exactly
        as defendant said they had been when she gave them to Taylor. However, her sole support for

                                                    - 25 -
        this is the assertion in her statement of facts that “[t]wo closed packets of heroin were
        recovered at the scene.” The pages of the record that defendant cites for this statement do not
        support it; they consist of defendant’s written statement as read into the record by Salzmann
        and Salzmann’s testimony on the chain of custody for the evidence recovered at the scene.
        Even if we grant that two closed packets were recovered at the scene, it need not follow that
        Taylor did not open them and use any of their contents. She could have opened them and
        closed them again. There was no evidence that the heroin that she had allegedly used the
        previous day was recovered from the scene. The jury’s verdict was supported by proof beyond
        a reasonable doubt.
¶ 128       In her argument on reasonable doubt, defendant also contends in one sentence that she was
        unfairly prejudiced by the prosecutor’s assertion in closing argument that, according to
        Harkey, the heroin was fatal by itself. Defendant’s assertion cites neither the record nor any
        pertinent authority, so we find it forfeited.5 See Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013);
        Immanuel Lutheran Evangelical Congregation, Inc., 118 Ill. 2d at 401. In any event, although
        our discussion of Harkey’s testimony in the context of the principal instructional issue on
        appeal does imply that the prosecutor’s comments were inaccurate, we note that defendant
        argued as much to the jury—and that the most central portion of Harkey’s testimony was his
        unequivocal opinion that Taylor’s death resulted from the combined effect of the cocaine and
        the heroin. Absent more serious argument by defendant, we decline to find reversible error
        here.
¶ 129       For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.
        As part of our judgment, we grant the State’s request that defendant be assessed $50 as costs
        for this appeal. 55 ILCS 5/4-2002(a) (West 2014); see also People v. Nicholls, 71 Ill. 2d 166,
        178 (1978).

¶ 130       Affirmed.




            5
             Defendant’s cursory and highly argumentative statement of facts (see Ill. S. Ct. R. 341(h)(6) (eff.
        Feb. 6, 2013)) does refer specifically to the comments, which we have included in our statement of
        facts.

                                                      - 26 -